Citation Nr: 0821737	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's character of discharge for his period 
of service from June 1969 to July 1970 is a bar to 
eligibility for VA compensation benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

1.  The appellant received a discharge under other than 
honorable (OTH) conditions for his service from June 1969 to 
July 1970. 

2.  The appellant was not an officer.  

3. The acceptance of an undesirable discharge in lieu of 
trial by general court-martial has not been demonstrated. 


CONCLUSION OF LAW

The character of the appellant's discharge from service is 
not a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

Initially, the Board finds that the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at  
38 U.S.C.A. § 5100 to 5107 (West 2002)] are not applicable to 
this claim on appeal because the appeal turns on a matter of 
law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542  
(2002).  The United States Court of Appeals for Veterans  
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  Also 
see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v.  
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal. 

				Legal Criteria 

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  Acceptance of 
an undesirable discharge to escape trial by general court-
martial is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits (but not 
to benefits under Chapter 17 of Title 38).  38 U.S.C.A. § 
5303; 38 C.F.R. § 3.12.  
A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

Analysis

The RO rendered an administrative decision in July 2005 
denying entitlement to the benefits sought based on the 
character of discharge.  

Service records show that the appellant served from June 1969 
to July 1970.  These records further show that, the appellant 
was absent without leave (AWOL) from December 24, 1969 to 
January 6, 1970; February 4, 1970 to February 8, 1970; and 
February 11, 1970 to April 22, 1970.  In November 1969, it 
was reported that the appellant violated military code when 
he wrongfully appeared at the Kwik-ak Food Store in Kansas 
dressed in fatigue uniform.  In January 1970, the appellant 
received nonjudical punishment for misconduct, the appellant 
was cited for being absent from his assigned unit without 
proper authority from December 1969 to January 1970.  The 
appellant also received nonjudicial punishment for being off 
post without a pass in December 1969.  

In June 1970, the appellant signed a request for discharge 
for the good of the service in lieu of trial by court 
martial.  In July 1970, E.W.M noted that the appellant's 
record did not reveal sufficient justification for awarding 
either a bad conduct or dishonorable discharge if he were 
brought to trial by court-martial.  E.W.M recommended the 
appellant be brought to trial by Special Court Martial at an 
early date.  Later that month, R.R.L, issued the appellant a 
discharge under the provisions of Chapter 10, AR 635-200.  
Form DD 214 shows that the appellant was discharged under OTH 
conditions.  

The Board finds that the appellant's other than honorable 
service discharge is not a total bar to VA compensation 
benefits.  The Board is basing the decision on the 
administrative decision contained in the appellant's file.  
The 2005 administrative decision was specific in the reason 
for the determination.  It noted that the appellant's 
discharge or release on July 28, 1970 because of the 
acceptance of an OTH condition discharge for the good of the 
service is considered to have been issued under dishonorable 
conditions.  The Board is fully aware that the Supplement 
Statement of the Case (SOC) was issued in 2006.  In that SOC, 
the decision review officer (DRO) concluded that the July 
2005 administrative decision noted that the discharge was 
based on willful and persistent misconduct and that he 
accepted an OTH for the good of the service.  The SOC 
contains error.  The administrative determination was not 
based upon a finding of willful and persistent misconduct.  
Rather, the document referenced minor conduct violations.  
Furthermore acceptance of a discharge for the good of the 
service is inapplicable since the appellant was not an 
officer and there is no indication that a general court 
martial was planned or threatened.  Instead, there was 
reference to a special court martial.  See 38 C.F.R. §3.12 (c 
) and (d).

We conclude that the authorized officials who executed the 
administrative decision knew what they were doing and the 
reference to minor offenses establishes the absence of a 
finding of willful and persistent misconduct.  The Board 
shall not revisit the determination of the authorized 
officials who actually prepared the administrative decision.  
The Board has not been presented with any evidence that the 
appellant's discharge was in lieu of a general court-martial 
so as to constitute a bar under 38 C.F.R. § 3.12(d)(1).  
Service records indicate that the appellant was subject to a 
special court martial.  The Board further notes that the 
appellant was not an officer as to constitute a bar under 
38 C.F.R. § 3.12(c)(3).  Thus, the Board concludes that the 
character of the appellant's discharge does not act as a bar 
to VA benefits.










ORDER

The character of the appellant's service from June 1969 to 
July 1970 is not a bar to entitlement to VA benefits. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


